Case: 14-10261      Document: 00513011364         Page: 1    Date Filed: 04/20/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 14-10261                          April 20, 2015
                                                                           Lyle W. Cayce
ANSON CHI,                                                                      Clerk


                                                 Plaintiff-Appellant

v.

JOHN DOE # 1,

                                                 Defendant-Appellee


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:13-CV-4836


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Anson Chi, Texas prisoner # 312275, has filed a motion for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 complaint. He has also moved for leave to file a supplemental brief and
for the appointment of counsel.
       Chi’s complaint alleged a wide conspiracy among diverse defendants to
kill him by lethal injection, using a remote device, as he recovered from injuries
sustained by a bomb. The district court dismissed Chi’s complaint pursuant to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-10261     Document: 00513011364      Page: 2    Date Filed: 04/20/2015


                                   No. 14-10261

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i) & (ii) as frivolous because it
lacked a basis in fact. It certified that the appeal had not been taken in good
faith and denied Chi permission to proceed IFP on appeal.
      By moving to proceed IFP, Chi is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith
“is limited to whether the appeal involves legal points arguable on their merits
(and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (internal quotation marks and citation omitted).
      Chi argues that the district court erred in perfunctorily dismissing his
complaint for lacking a factual basis. He asserts that he alleged the requisite
material facts when he presented color pictures of his injuries that were taken
by his criminal defense attorney, which proved that his injuries stemmed from
torture rather than an accident.
      Chi’s assertion that diverse defendants, who spanned federal and state
governments and included doctors and staff at two private hospitals, the FBI,
and a psychologist employed by the FCI, conspired to inject him with lethal
chemicals using a remote device is incredible and delusional. Thus, the district
court did not err when it dismissed Chi’s complaint as frivolous for lacking a
basis in fact. See Denton v. Hernandez, 504 U.S. 25, 33 (1992); Simmons v.
Payne, 170 F. App’x 906, 907 (5th Cir. 2006); Douglas v. Haynes, 354 F. App’x
163, 164-65 (5th Cir. 2009).
      Chi’s appeal lacks arguable merit and is frivolous. See Howard, 707 F.2d
at 220. Accordingly, his motion for leave to proceed IFP is denied, and the
appeal is dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24; 5TH CIR.
R. 42.2. This court’s dismissal of this appeal as frivolous and the district court’s
dismissal of the complaint count as two strikes under § 1915(g). Chi is warned



                                         2
    Case: 14-10261       Document: 00513011364   Page: 3   Date Filed: 04/20/2015


                                  No. 14-10261

that if he accumulates three strikes under § 1915(g), he will not be able to
proceed IFP in any civil action or appeal filed while he is incarcerated or
detained in any facility unless he is under imminent danger of serious physical
injury. See § 1915(g).
      IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING
ISSUED; MOTIONS FOR LEAVE TO FILE A SUPPLEMENTAL BRIEF AND
FOR THE APPOINTMENT OF COUNSEL DENIED AS UNNECESSARY.




                                        3